IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Detention of E.M.,
                                                   No. 70864-3-1
STATE OF WASHINGTON,
                                                                                 CO         C/i
                                                   DIVISION ONE
                                                                                 CJ'i

                     Respondent,                                                 C_.
                                                                                            -




                                                                                            .._




E.M.,                                              UNPUBLISHED OPINION 5                "rz
                                                                                V?      ~
                     Appellant.                    FILED: January 26, 2015 £>           o.-


        Becker, J. — Where a court orders involuntary treatment with anti

psychotic medication and erroneously fails to strike the "substituted judgment"

portion of the supporting findings of fact and conclusions of law, the inclusion of

that finding is harmless error if it does not materially affect the conclusions of law.

We affirm.

        This case arises out of the involuntary commitment of a minor, E.M. The

minor was initially committed in April 2013, at the age of 16. In May 2013, the

court signed an order releasing her to participate in outpatient care. In June

2013, the State filed a petition to revoke the order authorizing outpatient care on

the ground that E.M. had failed to comply with the terms of her release. In

conjunction with this revocation hearing, her treating psychiatrist at Children's

Hospital petitioned for an order compelling the administration of an antipsychotic
No. 70864-3-1/2



medication. E.M. opposed compelled medication on the ground that she

believed the medication did not help her. The trial court held a hearing on both

the revocation and the compelled medication petitions on August 16, 2013. At

the conclusion of that hearing, the court revoked the order authorizing outpatient

care and granted the petition for compelled medication. E.M. appeals only the

order compelling medication.

       Involuntarily committed patients have the right to refuse the administration

of antipsychotic medication. RCW 71.05.217; RCW 71.34.370. The

administration of antipsychotic medication shall not be ordered unless the

petitioning party proves by clear, cogent, and convincing evidence that (1) there

exists a compelling state interest that justifies overriding the patient's lack of

consent to the administration of antipsychotic medications or electroconvulsant

therapy; (2) the proposed treatment is necessary and effective; and (3) medically

acceptable alternative forms of treatment are not available, have not been

successful, or are not likely to be effective. RCW 71.05.217(7)(a). If a court

enters an order compelling medication, it shall make specific findings of fact

concerning (i) the existence of one or more compelling state interests, (ii) the

necessity and effectiveness of the treatment, and (iii) the person's desires

regarding the proposed treatment. RCW 71.05.217(7)(b).

       If the patient is unable to make a rational and informed decision about

consenting to or refusing the proposed treatment, the court shall make a

substituted judgment for the patient as if he or she were competent to make such

a determination. RCW 71.05.217(7)(b).
No. 70864-3-1/3



      The court entered a compelled medication order and a separate document

containing the court's findings of fact and conclusions of law. The document

containing the findings of fact and conclusions of law appears to be a form

document with blanks and boxes to be checked and filled in as appropriate in the

particular case. Among the findings on the form was one stating that the court

was making a substituted judgment:

             The Respondent would consent to being treated with anti
      psychotic medication if the Respondent were capable of making a
      rational decision concerning treatment, and this Court is hereby
      substituting its judgment for that of the Respondent.

       E.M. contends this finding was erroneous because there was no evidence

that she was incapable of making a rational and informed judgment. E.M.

asserts that the issue is not moot because it is capable of repetition yet evading

review. The State does not argue that the case is moot. The State concedes

that the substituted judgment finding was erroneous.

       Under RCW 71.05.217(7)(b), a trial court need not make a substituted

judgment finding in the absence of evidence that the respondent is incapable of

making a rational decision concerning treatment. Such a finding is not necessary

to support an order compelling administration of antipsychotic medication. Here,

the record does not contain evidence that E.M. was unable to make a rational

and informed judgment. The conclusion of law supporting involuntary treatment

does not mention substituted judgment. And the court's oral ruling does not

reflect any intention by the court to find that E.M. was incapable of making a

rational decision or to substitute the court's judgment for E.M.'s.
No. 70864-3-1/4



      We are satisfied that the trial judge inadvertently failed to strike an

unnecessary finding from a form document submitted by the State. We accept

the State's concession that the substituted judgment finding is erroneous.

       E.M. contends the error requires that the order compelling medication be

vacated. The State contends the order can be affirmed because the error was

harmless. An erroneous finding of fact not materially affecting the conclusions of

law is not prejudicial and is therefore harmless error. State v. Caldera. 66 Wn.

App. 548, 551, 832 P.2d 139 (1992), citing In re Bailey's Estate. 178 Wash. 173,

176, 34 P.2d 448 (1934). Because the substituted judgment finding did not

materially affect the conclusions of law, the error was harmless.

      Affirmed.




                                                %ecl£
                                                    WNJ \,